DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 11, 12 are objected to because of the following informalities:  Each of claims 2, 11, and 12 recite “the at least one surface feature” which appears to relate to the structure introduced in claim 1 “at least one raised surface feature”. It is requested for consistency to correct claims 2, 11, and 12 to add the word raised so that each of the claims recite –at least one raised surface feature--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leiner et al. (US 2009/0047622 A1).
With regard to claim 1, Leiner discloses A syringe plunger gasket comprising: a gasket body (Fig. 3a) comprising an inner surface (see Fig below) bounding a central opening (see Fig below), an outer peripheral surface (see Fig below), a first side (see Fig below), and a second side (see Fig below); a first side surface defined on the first side of the body (inherent that a side would have surface) and a second side surface defined on the second side of the body (inherent that a side would have a surface), the first and second side surfaces being generally smooth and offset relative to each other so as define a first thickness therebetween (see cross section of the gasket in Fig. 3a defining a thickness), wherein the first side surface comprises a first side surface area (inherent) and the second side surface comprises a second side surface area (inherent); and at least one raised surface feature projecting (see Fig below) outwardly from at least one of the first and second side surfaces, the at least one raised surface feature comprising an outermost contact surface, the outermost contact surface defining a raised surface area that is substantially less than the first and second side surface areas of the first and second side surfaces (the two raised areas form rings that less than the surface area of the first/second side surfaces).

    PNG
    media_image1.png
    382
    544
    media_image1.png
    Greyscale

With regard to claim 2, Leiner discloses wherein the at least one surface feature comprises at least one rib (see Fig above, the rings that are the raised surface features can be considered ribs) projecting outwardly from both the first and second side surfaces, each of the at least one ribs comprising a proximal end connected to one of the first and second side surfaces of the body, and a distal end generally outwardly offset from the first end (see Fig above).
With regard to claim 3, Leiner discloses further comprising side surfaces (see portion labeled side surface in Fig above) generally defined on either side of the outermost contact surface from the first and second ends of the projections.
With regard to claim 10, Leiner discloses in combination with a plunger body (see Fig. 2b and 2c) comprising a sealing head (15’), the sealing head comprising a receiving channel (50) defined between spaced- apart inner surfaces, the spaced-apart inner surfaces configured for sealingly engaging the outermost contact surfaces of the rib-like projections (See Fig. 2c).
With regard to claim 13, Leiner discloses A gasket (Fig. 3a) for automated assembly with a sealing head of a plunger body (Fig. 2b 2c, element 15’), the gasket comprising: a generally annular body comprising an outer diameter and a central opening defining an inner diameter (see Fig below); a first side (see Fig below) defining a first side surface; a second side (see Fig below) defining a second side surface; and at least one projection (see raised surface features of Fig below) extending outwardly from each of the first and second side surfaces, wherein a contact surface is defined at outermost portions of the at least one projection on the first and second side surfaces.


    PNG
    media_image1.png
    382
    544
    media_image1.png
    Greyscale

	With regard to claim 14, Leiner discloses wherein the first and second side surfaces each define a substantially similar surface area (see Fig above, the two sides are symmetrical), and wherein the contact surface of each of the outermost portions of the at least one projection comprises a contact surface area (distal end surface of the raised surface features), the contact surface area being substantially less than the surface areas of the first and second side surfaces (the contact surface area of the rings forming the raised surface features are less than the surface for example of the portion labeled inner surface).
	With regard to claim 15, Leiner discloses wherein each of the at least one projection comprises a generally rectangular cross section (see cross section of Fig above, the raised surface features are generally rectangular) defining a proximal end connected with the first and second side surfaces, and a distal end spaced outwardly from the first end and defining the contact surface (see Fig above).
	With regard to claim 16, Leiner discloses wherein the at least one projection extending from the first and second side surfaces substantially reduces the available surface contact of two or more grouped-together gaskets such that unintentional cohesion of the two or more gaskets is at least substantially reduced (this is functional language the claims do not positively recite more than one gasket. Therefore, the raised surface features would be able to reduce the available surface area if two gaskets were grouped together and thus read on the claim as currently recited).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiner et al. (US 2009/0047622 A1).
With regard to claim 4, Leiner discloses a gasket having a thickness, but does not explicitly disclose a specific thickness. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the gasket in order to achieve a specific thickness as doing so would not alter the overall function of the device is considered a design choice. 
With regard to claim 5, Leiner discloses a gasket having a width, but does not explicitly disclose a specific width. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the gasket in order to achieve a specific width as doing so would not alter the overall function of the device is considered a design choice. 
With regard to claim 11, Leiner discloses an outermost contact surface of the at least one surface feature and a surface area of the first and second side surfaces, where the outermost contact surface area is less than the first or second side surfaces. Leiner, however, does not disclose exactly how much smaller the outermost surface area is compared to the first and second side surfaces. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the gasket in order to achieve a specific outermost contact surface area versus first and second side surfaces as doing so would not alter the overall function of the device is considered a design choice.
With regard to claim 12, Leiner discloses a gasket outer diameter and inner diameter and thickness but does not disclose explicitly disclose specific dimensions. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the gasket in order to achieve a specific dimensions of the outer and inner diameter as well as the thickness of the gasket as doing so would not alter the overall function of the device is considered a design choice. 


Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiner et al. (US 2009/0047622 A1) in view of Tanaka et al. (US 2011/0178475 A1).
With regard to claim 6, Leiner discloses ribs in a ring-shaped pattern but do not teach them in a spiraled path. 
Tanaka teaches a plunger gasket (Fig. 6b) having a body (2) and at least one raised surface (23) formed in a spiraled path. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Leiner with the spiraled ones of Tanaka for the purpose of providing sealing with the plunger head ([0050]) and further providing a spiral path as apposed to a ring path could be considered design choice without further functional language providing this specific shape having a significant purpose. 
With regard to claim 7-8, Leiner/Tanaka teach the spiraled ribs, however they do not specific teach the specific configuration of the ribs. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the spiral pattern of the ribs as this would be considered mere design choice without further limitations providing the structural significance of such a pattern. 
With regard to claim 9, Leiner discloses ribs in a ring-shaped pattern but do not teach them having alternating peaks and valleys undulating about a circular path.
Tanaka teaches a plunger gasket (Fig. 6b) having a body (2) and having ribs in an undulating pattern alternating peaks and valleys about a circular path (see between 21 and 23). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Leiner with the undulating ribs of Tanaka for the purpose of providing sealing with the plunger head ([0050]) and further providing an undulating pattern as opposed to a flat ring path could be considered design choice without further functional language providing this specific shape having a significant purpose. 

Claim(s) 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiner et al. (US 2009/0047622 A1) in view of Yotsutsuji (US 2020/0338272 A1).
With regard to claim 17, Leiner discloses A method of fabricating at least one gasket (fig. 3b) each of the one or more gaskets comprising a gasket body comprising a first side and a second side (see fig above), a first side surface (see Fig above) provided on the first side and a second side surface (see Fig above) provided on the second side, and at least one raised surface feature (see Fig above) formed on the first and second side surfaces.
However, Leiner does not disclose providing a mold to form the gaskets. 
Yotsutsuji teaches a similar gasket ring (19, Fig. 2) that is used with a plunger head (10) and further teaches providing a mold ([0092]) comprising one or more cavities; and injecting a material within the one or more cavities of the mold to form one or more gaskets.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ribs of Leiner with the molds as taught by Yotsutsuji for the purpose of creating the desired gasket ring shape ([0092]). 
With regard to claim 18, Leiner discloses the claimed invention except for lubricating the one or more gaskets. 
Yotsutsuji teaches lubricating the gasket with silicone grease to improve slidability of the gasket with respect to the syringe barrel ([0005]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leiner with the lubrication as taught by Yotsutsuji for the purpose of improving slidability within the syringe barrel ([0005]). 
With regard to claim 19, Leiner discloses wherein the at least one raised surface feature of the first and second side surfaces substantially reduces a contact surface area of each of the plurality of lubricated gaskets such that cohesion between one or more of the lubricated gaskets is substantially reduced (the raised surface features provide a smaller contact surface area and therefore would reduce cohesion between gaskets).
However, Leiner does not disclose fabrication methods of the gaskets. 
Yotsutsuji teaches comprising containing the one or more lubricated gaskets within an automated assembly mechanism, the one or more lubricated gaskets generally freely positioned and oriented within the automated assembly mechanism ([0066], [0084], [0092]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leiner with the fabrication steps as taught by Yotsutsuji for the purpose of creating a desired sliding contact gasket ([0092]). 
With regard to claim 20, Leiner discloses installing each of the gaskets (Fig above) onto respective syringe plungers (Fig. 2b, 2c, element 15’). 
With regard to claim 21, Leiner discloses A method of making and assembling multiple syringe plungers, the method comprising: providing a plurality of plunger bodies, each plunger body (Fig. 2b, 2c, element 15’) comprising a first end and a second end (inherent), the first end comprising a pressure plate (see  fig. 1b, the thumb pad at the proximal end of 15’) and the second end comprising a sealing head (see Fig. 1c where 15’ is pointing as well as at 22), the sealing head comprising a channel bound by inner surfaces (50, Fig 2c); providing a plurality of gaskets (30) for automated assembly with the channel of the sealing head (as shown in Fig. 2c), each gasket comprising a circular body comprising an outer diameter (see Fig below), a central opening (see Fig below) defining an inner diameter, a first side defining a first side surface (see Fig below), a second side (see Fig below) defining a second side surface, a thickness, and at least one projection outwardly extending from the first and second side surfaces, wherein a contact surface is defined at outermost portions of the at least one projection of the first and second side surfaces (contact surface is located at the distalmost points of the raised surface features), wherein the at least one projection and contact surface thereof of the first and second side surfaces substantially reduces a contact surface area of each of the plurality of lubricated gaskets such that cohesion between one or more of the lubricated gaskets is eliminated (the raised surface features provide a smaller contact surface area and therefore would reduce cohesion between gaskets). 

    PNG
    media_image1.png
    382
    544
    media_image1.png
    Greyscale


	

 	Yotsutsuji teaches lubricating the plurality of gaskets in a silicone bath ([0005]); containing the plurality of lubricated gaskets within an automated assembly mechanism, the plurality of lubricated gaskets generally freely positioned and oriented within the automated assembly mechanism, wherein the automated assembly mechanism provides for feeding each of the plurality of lubricated gaskets to be assembled with individual plunger bodies  ([0066], [0084], [0092]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leiner with the fabrication steps as taught by Yotsutsuji for the purpose of creating a desired sliding contact gasket ([0092]). 
	With regard to claim 22, Leiner discloses further comprising attaching a lubricated gasket on the sealing head of the plunger body to form an assembled plunger (see Fig. 2b), the lubricated gasket configured for fitting within the channel of the sealing head (as shown in Fig. 2c).
	With regard to claim 23, Leiner discloses further comprising assembling the assembled plunger with a syringe body (as shown in Fig. 2b).
	With regard to claim 24, wherein the contact surface of the at least one projection of the first and second side surfaces is configured for sealing against the inner surfaces of the channel of the sealing head (see Fig. 2c, showing one of 25 contact the channel 50 of the syringe plunger head).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783